PATRICIA H. LEONARD & SCOTT D. HENRY, CO-ADMINISTRATORS OF THE ESTATE OF BARBARA Q. HENRY, DECEASED, AND IN THEIR OWN RIGHT, Petitioners
v.
ANTHONY J. MAURIELLO, JR., M.D., MIDSTATE ORTHOPAEDICS, EDWARD F. BAIRD, M.D., COLLEGE ANESTHESIA ASSOCIATES, LTD AND/OR ST. JOSEPH PULMONARY ANESTHESIA ASSOCIATE T/D/B/A COLLEGE ANESTHESIA ASSOCIATES, PHYSICIANS ALLIANCE, LTD, HEALTH MANAGEMENT ASSOCIATES, INC., LANCASTER HMA, INC. AND/OR ROSE CITY HMA, INC., INDIVIDUALLY AND/OR/T/D/B/A PHYSICIANS ALLIANCE, LTD, HEALTH MANAGEMENT ASSOCIATES, INC., LANCASTER HMA, INC. AND/OR ROSE CITY HMA, INC. INDIVIDUALLY AND/OR T/D/B/A LANCASTER REGIONAL MEDICAL CENTER AND LANCASTER REGIONAL MEDICAL CENTER, Respondents
No. 90 MAL 2009.
Supreme Court of Pennsylvania, Middle District.
July 22, 2009.

ORDER
PER CURIAM.
AND NOW, this 22nd day of July 2009, the Petition for Allowance of Appeal is DENIED.